

115 HCON 105 IH: Commemorating the 100th anniversary of women serving in the United States Marine Corps.
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 105IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Mr. Issa (for himself and Mrs. Dingell) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONCommemorating the 100th anniversary of women serving in the United States Marine Corps.
	
 Whereas the Secretary of the Navy, Josephus Daniels, used the Naval Reserve Act of 1916, which allowed for the enlistment of qualified persons, to enlist women;
 Whereas, although women did not officially serve in the United States Marine Corps until 1918, many women have answered the call of duty from their country, serving with honor and distinction for decades prior, to include the legendary Lucy Brewer during the War of 1812;
 Whereas, before she had the right to vote, Private Opha May Johnson is officially credited as the first female Marine when she enlisted for service on August 13, 1918;
 Whereas, during 1918, approximately three hundred women entered the Marine Corps to take over the stateside clerical duties from the battle-ready Marines who were needed overseas to fight in World War I;
 Whereas the Marine Corps Women’s Reserve was formed in February 1943; Whereas Captain Anne Lentz became the first female commissioned officer, Lucille Ellen McClarren became the first female enlisted Marine under the direction of Colonel Ruth Cheney Streeter, the first Director of Women Marine Reservists;
 Whereas over twenty-three thousand women joined the Corps during World War II, performing over two hundred different assignments;
 Whereas, after each of the World Wars, all of the military branches began disenrolling the women who signed up to serve, and thus on June 12, 1948, Congress passed the Women’s Armed Services Integration Act of 1948, which integrated women as a permanent part of the regular United States Armed Forces the following January;
 Whereas the 1948 Women’s Armed Services Integration Act authorized one hundred regular female Marine officers, ten warrant officers, and one thousand enlisted women in a gradual buildup over a two-year period, with candidates coming from Reserve women Marines still on active duty and those with prior service;
 Whereas female Marines trained at Hunter College and Camp Lejeune and on February 23, 1949, the 3d Recruit Training Battalion at Marine Corps Recruit Depot Parris Island, South Carolina, was reactivated for training non-veteran female Marines—fifty female recruits formed the first all-female platoon of Marines to take a six-week training course, led by Captain Margaret Henderson;
 Whereas although African Americans were given the opportunity to enlist in the Marine Corps in 1942, the Corps remained segregated until President Harry S. Truman issued Executive Order 9981 on July 26, 1948, to desegregate the Armed Forces;
 Whereas, in January 1949, Annie E. Graham and Ann Estelle Lamb became the first African-American females to enlist in the Marine Corps;
 Whereas, in the summer of 1949, the first Women Officers Training Class was held at Marine Corps Base Quantico, Virginia, and the quota of seven Regular commissions were given upon completion of the class;
 Whereas, in addition to integrating women into the Regular Marine Corps, a strong women’s Reserve was also developed with the first Women’s Reserve platoon being activated on April 14, 1949;
 Whereas, within fifteen months, all thirteen Women’s Reserve platoons were mobilized in response to the Korean Crisis;
 Whereas, in April 1960, Master Gunnery Sergeant Geraldine M. Moran became the first female Marine promoted to the highest enlisted rank, E–9;
 Whereas, in 1967, President Johnson signed a law to repeal the limits on the number of women in the Armed Forces, and Master Sergeant Barbara Jean Dulinsky became the first of thirty-six female Marines to serve in a combat zone, when she was assigned to United States Military Assistance Command Vietnam combat operations center in Saigon;
 Whereas, in the 1970s, the majority of billets were opened to women, including to attend the Drill Instructor Academy, and, in 1977, the first co-ed Basic School class commenced with 22 females;
 Whereas, in 1972, Master Sergeant Catherine G. Murray became the first female Marine to retire from the Corps, serving honorably for nearly twenty years; she lived to be one hundred years old and passed away peacefully on December 20, 2017, and was laid to rest in Arlington National Cemetery;
 Whereas, on May 11, 1978, Colonel Margaret A. Brewer was promoted to brigadier general, the first female general in the Corps’ history;
 Whereas, in 1993, Second Lieutenant Sarah Deal became the first female Marine accepted into naval aviation training;
 Whereas, in 1994, Brigadier General Carol Mutter became the first female Marine promoted to major general, and in 1996, she became the first female three-star officer across the military branches;
 Whereas the first group of women Marines completed integrated Marine Combat Training Course at Camp Geiger, North Carolina, in 1997;
 Whereas First Lieutenant Vernice Armour became the first African-American female combat pilot in any military service branch, flying the AH–1W Super Cobra attack helicopter in the 2003 invasion of Iraq and serving two tours in support of Operation Iraqi Freedom;
 Whereas the first all-female Marine Team conducted its first mission in southern Afghanistan in 2009;
 Whereas Sergeant Major Angela Maness became the first female to assume the duties of the senior enlisted Marine at Marine Barracks Washington, known as the oldest post of the Corps, in 2013;
 Whereas the first 4 females graduated from the School of Infantry in January 2016, and, on September 25, 2017, the first female Marine graduated from the Infantry Officer Course since the course opened to women in 2012; and
 Whereas today female Marines make up 7.6 percent of the Corps’ strength, and serve in 82 percent of all Military Occupational Specialties: Now, therefore, be it
	
 That Congress— (1)commemorates the service, dedication, and sacrifice of our female Marines and their families who have served in the United States Marine Corps;
 (2)commends all the brave female Marines who have served proudly with distinction and honor—each generation evolving but always maintaining the proud traditions of the Marine Corps;
 (3)notes that thirty-six female Marines served in Vietnam between 1967 and 1973, approximately one thousand female Marines deployed for Operations Desert Shield and Desert Storm in 1990, and over fifteen thousand dedicated female Marines have served in combat in Afghanistan since 2001 and Iraq since 2003, including ten who have made the ultimate sacrifice and eighty-one who were injured;
 (4)celebrates all current and future female Marines for their continued efforts to answer the country’s calling to serve; and
 (5)recognizes that all female Marines are, simply, Marines. 